Exhibit 10.61

 

[ex10-61img002.jpg]

 

VeriTeQ Corporation

220 Congress Park Drive, Suite 200

Delray Beach, FL 33445 - U.S.A

 

LETTER AGREEMENT

Background:

 

Effective March 1, 2013, Signature Industries Limited, or SIL, a 98.5%-owned
subsidiary of VeriTeQ Corporation, or VC, formerly known as Digital Angel
Corporation, entered into that Business Purchase Agreement (the “BPA”) with
Digital Angel Radio Communications Limited, or DARCL, a wholly-owned subsidiary
of VC. In connection with the BPA, VC ( under its previous named Digital Angel
Corporation ) and Michael Roy Cook, John Joseph Grant and Yee Ping Lawrence,
collectively the “Buyers,” entered into a Share Purchase Agreement (the”SPA”).

 

Terms of Amendment:

 

Now and for the consideration outlined below, VC and DARCL agree to amend the
terms of the SPA as follows:

 

 

1)

The Buyers shall procure that DARCL will wire £62,000 to VC’s bank account at
CitiBank N.A. for receipt on our before January 31, 2014;

 

2)

The receipt of the £62,000 will represent full and final settlement of the
Deferred Sum ( as defined in clause 4.1.5 of the SPA ) no additional payments
shall be due and payable to VC by the Buyers;

 

3)

Any and all of the other provisions (including, without limitation, the
indemnities)agreed between VC , and/or the Buyers under the SPA and any related
documents will remain in full force and effect.

 

Agreed to by the Buyers:

Agreed to VeriTeQ Corporation

 

 

/s/ Michael Roy Cook     1/30/14

/s/ Scott R. Silverman

Michael Roy Cook            Dated

Scott R. Silverman, CEO

    /s/ John Joseph Grant      1/30/14 Dated:1/30/14 John Joseph
Grant            Dated       /s/ Yee Ping Lawrence    1/30/14   Yee Ping
Lawrence          Dated  

 